         Case 2:21-cm-00239 Document 1 Filed 09/16/21 Page 1 of 4 Page ID #:1




 1   TRACY L. WILKISON
     Acting United States Attorney
 2   SCOTT M. GARRINGER
     Assistant United States Attorney
 3   Chief, Criminal Division
     JONATHAN GALATZAN
 4   Assistant United States Attorney
     Chief, Asset Forfeiture Section
 5   VICTOR A. RODGERS
     California Bar No. 101281
 6   Assistant United States Attorney
     Asset Forfeiture Section
 7      Federal Courthouse, 14th Floor
        312 North Spring Street
 8      Los Angeles, California 90012
        Telephone: (213) 894-2569
 9      Facsimile: (213) 894-0142
        E-mail: Victor.Rodgers@usdoj.gov
10
     Attorneys for
11   United States of America
12
                         UNITED STATES DISTRICT COURT
13
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
                                 WESTERN DIVISION
15
16   IN THE MATTER OF THE SEIZURE       )   Case No. 2:21-CM-00239
     OF $726,300.00 IN U.S. CURRENCY    )
17   AND 196 MISCELLANEOUS              )   STIPULATION EXTENDING UNITED
     COLLECTIBLE COINS                  )   STATES OF AMERICA’S TIME TO
18                                      )   FILE COMPLAINT FOR FORFEITURE;
                                        )   [PROPOSED] ORDER THEREON LODGED
19                                      )   UNDER SEPARATE COVER
                                        )
20
21        It is hereby stipulated by and between the United States of
22   America (“United States” or “the government”), on the one hand,
23   and claimant Terrence Steven Wood Jr. (the “claimant”), on the
24   other hand, by and through their respective attorneys, as
25   follows:
26        1.    Pursuant to the claim that the United States alleges
27   was received by the Federal Bureau of Investigation (the “FBI”)
28   on June 22, 2021, claimant filed a claim in the FBI
         Case 2:21-cm-00239 Document 1 Filed 09/16/21 Page 2 of 4 Page ID #:2




 1   administrative forfeiture proceedings to $726,300.00 in U.S.
 2   Currency (United States Asset Identification Number 21-FBI-
 3   002919) and 196 miscellaneous collectible coins (United States
 4   Asset Identification Number 21-FBI-003331)(collectively, the
 5   “property.”)
 6        2.   It is the United States’ position that the FBI sent the
 7   written notice of intent to forfeit required by 18 U.S.C.
 8   § 983(a)(1)(A) to all known interested parties, the time has
 9   expired for any person to file a claim to the property under 18
10   U.S.C. § 983(a)(2)(A)-(E), and no person other than claimant has
11   filed a claim to the property as required by law in the
12   administrative forfeiture proceedings.
13        3.   Under 18 U.S.C. § 983(a)(3)(A), the United States is
14   required to file a complaint for forfeiture against the property
15   alleging that the property is subject to forfeiture within 90
16   days after a claim has been filed in the administrative
17   forfeiture proceedings, which in this case would be September 20,
18   2021, unless the court extends the deadline for good cause shown
19   or by agreement of the parties.
20        4.   As provided in 18 U.S.C. § 983(a)(3)(A), the parties
21   wish by agreement to extend to October 20, 2021 the time in which
22   the United States is required to file a complaint for forfeiture
23   against the property alleging that the property is subject to
24   forfeiture, so that the government can investigate this matter
25   and determine whether this matter can be settled without the
26   government having to initiate a civil judicial forfeiture action.
27        5.   Claimant knowingly, intelligently, and voluntarily
28   gives up any right claimant may have under 18 U.S.C. §

                                         2
Case 2:21-cm-00239 Document 1 Filed 09/16/21 Page 3 of 4 Page ID #:3
         Case 2:21-cm-00239 Document 1 Filed 09/16/21 Page 4 of 4 Page ID #:4




 1                               PROOF OF SERVICE
 2        I am over the age of 18 and not a party to the within
 3   action.    I am employed by the Office of the United States
 4   Attorney, Central District of California.         My business address
 5   is 312 North Spring Street, 14th Floor, Los Angeles, California
 6   90012.
 7        On September 16, 2021, I served a copy of: STIPULATION
 8   EXTENDING UNITED STATES OF AMERICA’S TIME TO FILE COMPLAINT FOR
 9   FORFEITURE upon each person or entity named below:
10   X   By Electronic Mail: By transmitting said document(s) to the
11   email address(es) listed below.
12             Nina Marino
               Kaplan Marino
13             1546 N. Fairfax Avenue
               Los Angeles, CA 90046
14             marino@kaplanmarino.com

15             Attorneys for
               TERRENCE STEVEN WOOD JR.
16
          I declare under penalty of perjury under the laws of the
17
     United States of America that I am employed in the office of a
18
     member of the bar of this Court, at whose direction the service
19
     was made, and that the foregoing is true and correct.
20
          Executed on September 16, 2021 at Los Angeles, California.
21
22                                             /s/ Helen Wu
                                           HELEN WU
23                                         Senior Paralegal
24
25
26
27
28
